Citation Nr: 1447873	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-12 525	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for Human Immunodeficiency Virus (HIV).

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to service connection for an acquired psychiatric disorder, including depression and anxiety secondary to the HIV and Hepatitis C.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to August 1986.  He had additional, prior, service that has not yet been verified - including possibly on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

He was supposed to have a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing) in September 2013, but did not appear for the proceeding so was marked a "no show".  In February 2014, however, after providing the required good-cause explanation, the Board remanded these claims so his hearing could be rescheduled, and he subsequently had the hearing in April 2014.  The undersigned Veterans Law Judge presided.

Unfortunately, though, these claims require still further development before being decided on appeal, so the Board is again remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran's DD Form 214 indicates he had both active and inactive service prior to his period of active duty (AD) that began in December 1985.  His service treatment records (STRs) also show treatment in March, August, and September 1984.  His additional service, and its characterization, including in terms of whether it was ACDUTRA and/or INACDUTRA, must be verified since he testified during his April 2014 Travel Board hearing that he believes the source of his HIV and/or Hepatitis C infections is jet inoculator injections he received sometime during the 1983-to-1984 timeframe in anticipation of beginning boot camp in the reserves.

The Veteran additionally testified that his Hepatitis (referred to at the time as non A, non B) initially was diagnosed in 1983, that his HIV initially was diagnosed in December 1985, and that Hepatitis (non A, non B) began being called Hepatitis C in 1992.  So he relates both infections to when he was in service.

Service connection is granted for disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Active military service includes any period of AD or ACDUTRA during which the Veteran was disabled from disease or injury and any period of INACDUTRA during which the Veteran was disabled from injury - though not disease - or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the present existence of the claimed disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary and does not include HIV and Hepatitis C.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Presumptive service connection also does not, in any event, apply to claims predicated on ACDUTRA and INACDUTRA service, only instead AD.  See Biggins, 1 Vet. App. at 477-78 ; Smith v. Shinseki, 24 Vet. App. 40 (2010).

If chronicity of disease or injury in service is not shown, or if it is legitimately questionable, then a showing of continuity of symptomatology following service can be used to support the claim.  38 C.F.R. § 3.303(b) . Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service; (2) symptoms of that condition continued after service; and, (3) the current condition is related to those continuing symptoms.  Continuity of symptomatology, however, only can be used to establish this required linkage between the current disability and service if the condition being claimed is one of those explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), which, as explained, does not unfortunately apply to HIV and Hepatitis C.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

So to the extent this Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The same is true for establishing his entitlement to compensation for disability from injury, though not also disease, incurred or aggravated during his INACDUTRA.  Id.

Mental health and inpatient treatment records are not always stored with STRs.  A request for these records therefore should also be made to the claimant's service department, the Portsmouth Naval Hospital, and Charleston Naval Hospital. 


Regarding the alleged source of his infections, the record on appeal confirms he received a number of immunizations in August and September 1984.  His initial HIV diagnosis, as mentioned, was in December 1985, so the first month of his subsequent period of AD service that has been verified.  The RO nonetheless denied this claim on the premise that he could not possibly have been exposed to contaminated blood (infected) and then diagnosed with this disease in such a relatively short time - meaning all within the same month of starting that period of AD service.  According to 38 C.F.R. § 3.303(c), there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently with notation or discovery during service of such residual conditions, with no evidence of the pertinent antecedent active disease or injury during service, the conclusion must be that they preexisted service.  Similarly, manifestation of lesions or symptoms of chronic disease from date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish preservice existence thereof.  Conditions of an infectious nature are to be considered with regard to the circumstances of the infection, and if manifested in less than the respective incubation periods after reporting for duty, they will be held to have preexisted service.  Id.

Ultimately, though, in this particular instance this is a medical, not lay, determination, meaning one a qualified health care provider must make rather than a VA adjudicator unilaterally.  VA adjudicators are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

To reiterate, this claimant believes he got infected from the air gun injection shots that Veterans repeatedly claim cause Hepatitis C (which he is also claiming in addition to HIV).  So a medical nexus opinion is needed addressing the likelihood of infection in this manner and consequent disease in the way of Hepatitis C and HIV.  To this end, medical comment is additionally needed addressing the incubation period of HIV.

Medical comment is needed, as well, concerning the origins of this claimant's acquired psychiatric disorder - especially insofar as its posited relationship with his military service.  He argues that it incepted during his service or alternatively is due to his HIV and Hepatitis C infections.  His STRs confirm treatment for anxiety related to his diagnoses.  He testified during his hearing that he is currently receiving mental health treatment, although the record does not confirm this.  Accordingly, he should be provided an examination for a medical nexus opinion concerning whether his psychiatric disorder, like his HIV and Hepatitis C that are also being claimed, is the result of his service.

Finally, he should be given an opportunity to submit the treatment records that are not presently in the file so they, too, may be considered.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to identify all treatment he has received for his HIV, Hepatitis C, and mental health (irrespective of the particular diagnosis, e.g., depression, anxiety, or whatever), and obtain all identified records if not already in the claims file.

Also, since he testified during his April 2014 hearing that he has been determined to be 100-percent disabled by the Social Security Administration (SSA), obtain these records from this other Federal agency since they, too, apparently concern his claimed conditions of HIV, Hepatitis C and consequent mental impairment.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

As well, specifically ask for authorization to obtain records from Dr. Bush and Dr. Meryl, mentioned on page 10 of the hearing transcript. 

2.  Verify the character of all service prior to December 1985, which, according to this claimant's DD Form 214, consisted of 3 months and 16 days of active service and 1 year, 8 months, and 18 days of inactive service.  To this end, determine whether there was ACDUTRA and/or INACDUTRA.  All efforts in this verification must be documented, including in the way of a formal-finding memorandum.

3.  Request mental health and inpatient treatment records from the Department of the Navy and from the Portsmouth and Charleston Naval Hospitals.  All efforts in this regard also must be documented, including in the way of a formal-finding memorandum.

4.  After receipt of all additional records, schedule the Veteran for an appropriate examination(s) for a medical nexus opinion concerning the likelihood (unlikely, as likely as not, very likely) that his HIV and/or Hepatitis C are the result of air gun injected immunizations during his service.  In making this necessary determination, the examiner is asked to review the claims file - including a complete copy of this remand - and to consider the Veteran's contentions.

The Veteran's STRs contain an immunization record.  The examiner therefore, if possible, is asked to identify which of the immunizations likely would have been delivered via air gun injection.  The Veteran was diagnosed with Human T-Cell Lymphotropic Virus Type III (HTLV-III) during service, in January 1986.  His STRs also document a reported history of Hepatitis B from in or around November 1985.  He alleges having liver malfunction while on AD, but not being diagnosed with Hepatitis C specifically until in or around 1992, only however because prior to that it was referred to instead more generically as Hepatitis (non A, non B).

The RO denied his claim to service connect his HIV, despite it being diagnosed during his AD service, because it was found just 11 days after his entrance date.  The RO's decision indicated that HIV antibody tests do not show positive results until 2 to 6 months after infection.  The examiner therefore is asked to comment on this finding, which is otherwise unsupported by the record.  If the examiner agrees with this assessment, and that the Veteran's HIV pre-existed his entry into that period of service, then the examiner is asked to provide an opinion on the likelihood (very likely, as likely as not, or unlikely) that that period of service alternatively aggravated the HIV (that is, permanently worsened it beyond its normal progression).

All rendered opinions must be accompanied by explanatory rationale, which ideally includes both references to facts in the record as well as medical knowledge or treatise supporting conclusions.

5.  Also obtain medical comment concerning the likelihood (unlikely, as likely as not, or very likely) that any current psychiatric disorder is directly related to this claimant's service, including that it started in service or alternatively, if HIV or Hepatitis C is found to be related to service, was caused OR is being aggravated by the HIV or Hepatitis C.  In making these necessary determinations, the examiner is asked to review the claims file - including a complete copy of this remand - and to consider the Veteran's contentions.

The Veteran's STRs show treatment for anxiety and adjustment disorder during his service, which was attributed to his HTLV-III diagnosis.  

All rendered opinions must be accompanied by explanatory rationale, which ideally includes both references to facts in the record as well as medical knowledge or treatise supporting conclusions.

6.  Ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for all necessary additional information.  38 C.F.R. §§ 3.327(a), 4.2.

7.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and allow them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



